Exhibit 10.11
 
FIRST AMENDMENT TO THE AGREEMENT AND PLAN OF MERGER


THIS FIRST AMENDMENT to the Agreement and Plan of Merger by and among River Hawk
Aviation, Inc., a corporation formed under the laws of the State of Nevada
(“River Hawk”), Profile Aviation Center, Inc., a corporation formed under the
laws of the State of North Carolina (“Profile Aviation”), PAC Acquisition Corp.,
a corporation formed under the laws of the State of North Carolina and a wholly
owned subsidiary of River Hawk (the “PAC Merger Sub”), Profile Services, Inc., a
corporation formed under the laws of the State of Delaware (“Profile Services”),
and  PS Acquisition Corp., a corporation formed under the laws of the State of
Delaware and a wholly owned subsidiary of River Hawk (the “PS Merger
Sub”)(Profile Aviation and Profile Services shall collectively be referred
herein as “Profile”) dated May 23, 2007 (the “Agreement”), entered into this
24th day of August 2007, amends the Agreement as follows (the “Amendment”):
 
RECITALS


A.           River Hawk, Profile, PAC Merger Sub and PS Merger Sub
(collectively, the “Parties”) entered into an Agreement and Plan of Merger on
May 23, 2007;


B.           In furtherance of the Closing of the Agreement, the Parties wish to
amend the Agreement in order to restructure the terms of consideration; and


C.           Unless otherwise defined in this Amendment, capitalized terms have
the meaning as defined in the Agreement.


Accordingly, the Parties hereby agree as follows:


1.  
Section 1.01 of the Agreement is hereby deleted in its entirety and replaced as
follows:



SECTION 1.01    THE SHARE PURCHASE


Consideration. On the Closing Date, (as hereinafter defined), River Hawk shall
purchase from Profile one hundred percent (100%) of all issued and outstanding
shares of common stock of Profile (the “Profile Shares”), in exchange for the
following consideration and according to the following terms:


(a)  
Profile shall receive one million, five hundred thousand (1,500,000) shares of
River Hawk Series A Preferred Stock (“Series A Preferred”) to be shall be issued
following a contemplated recapitalization of River Hawk’s issued and outstanding
capital stock, which River Hawk shall undertake prior to or immediately
following the Closing;



(b)  
Profile shall receive four million (4,000,000) shares eight percent (8%)
Cumulative Series B Convertible Preferred Stock of River Hawk, which River Hawk
shall designate with the following provisions:



(i)  
an annual, cumulative coupon rate of 8%;



(ii)  
holders of the (“Series B Preferred”) shall have the option to either (a) elect
to convert the Series B Preferred shares into common stock of the Company at a
ratio of 1:1, on an all or nothing basis or (b) upon 30 days notice put the
Series B Preferred shares to the Company or the Company’s designee at a purchase
price of One dollar ($1.00) per share (the “Conversion Price”) according to the
following schedule (which schedule shall not be part of the filed designations
but is enforceable under this Agreement, on an all or nothing basis:

 
 
 
 

--------------------------------------------------------------------------------

 

 
1.  
one million, five hundred (1,500,000) shares of Series B Preferred at any time
following the Closing;



2.  
one million (1,000,000) shares of Series B Preferred at any time following
twelve (12) months from the Effective Date;



3.  
one million (1,000,000) shares of Series B Preferred at any time following
twenty-four (24) months from the Effective Date; and



4.  
five hundred thousand (500,000) shares of Series B Preferred at any time
following thirty-six (36) months from the Effective Date.

 
(iii)  
River Hawk shall have the option, upon five (5) days notice, to repurchase, the
Series B Preferred shares from the Series B Preferred shareholders, unless the
shareholder(s) elects at such time to convert the shares into common stock of
the Company at the Conversion Price, in accordance with the schedule listed in
Section 1.01(b)(ii), above; and

 
(iv)  
River Hawk shall designate two (2) individuals who shall, to Profile’s
reasonable satisfaction,  personally guarantee River Hawk’s obligation to redeem
the Series B Preferred, which obligation shall not be deemed joint and severable
among the designated individuals.

 
(c)  
River Hawk shall assume the liabilities of Profile, which are estimated to equal
approximately Eight Million U.S. Dollars ($8,000,000), which estimate is subject
to due diligence prior to the Closing Date.



 
2.
Except as otherwise provided herein, all other terms of the Agreement remain in
full force and effect.

 
 
3.
This Amendment sets forth the entire understanding and agreement of the parties,
and   supersedes any and all prior contemporaneous oral or written agreements or
understandings between the parties as to the subject matter of this
Amendment.  This Amendment shall be governed by the laws of the State of
Michigan.

 
 
4.
This Amendment may be executed by facsimile and in one (1) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 
IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
as of the date listed above.
 
RIVER HAWK AVIATION, INC.
 
By:
/s/ Calvin Humphrey  

Name: Calvin Humphrey  

Title:
President, Chief Executive Officer

 
PAC ACQUISITION CORP.
 
By:
/s/ Calvin Humphrey  

Name: Calvin Humphrey  

Title:
President

 
PS ACQUISITION CORP.
 
By:
/s/ Calvin Humphrey  

Name: Calvin Humphrey  

Title:
President

 
PROFILE AVIATION CENTER, INC.
 
By:
/s/ Caroll G. Smith  

Name:
Caroll G. Smith
 

Title:
President

 
PROFILE AVIATION SERVICES, INC.
 
By:
/s/ Caroll G. Smith  

Name:
Caroll G. Smith
 

Title:
President